Citation Nr: 1018914	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  00-24 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic obstructive pulmonary disease 
(COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, and a rating decision issued by the 
Waco, Texas, RO in July 2002.  The RO in Phoenix, Arizona, 
currently has jurisdiction over these claims.  The October 
1999 rating decision declined to reopen a claim for service 
connection for a fractured nose and the July 2002 rating 
decision denied the claim for service connection for COPD.  

In August 2006, the Veteran was afforded a personal hearing 
before a Veterans Law Judge who is no longer employed at the 
Board.  A transcript of the hearing is of record.  The Board 
contacted the Veteran in August 2007 and informed him that 
the Judge who had conducted his hearing was no longer 
employed at the Board and offered him the opportunity to have 
another hearing.  The Veteran responded that he did not want 
an additional hearing.

In a December 2007 decision, the Board reopened the claim for 
service connection for residuals of a broken nose and 
remanded the issue for additional development and to address 
due process concerns.  The Board also reopened and remanded a 
claim for service connection for right ear hearing loss and 
remanded claims for service connection for COPD and an 
increased rating for service-connected degenerative disc 
disease (DDD) of the lumbar spine.  

The Board notes that service connection for bilateral hearing 
loss was granted in an October 2009 rating decision.  As 
such, the claim for service connection for right ear hearing 
loss is no longed before the Board for appellate review.  The 
Board also notes that in a statement received at the RO in 
Houston, Texas, on December 17, 2009, at the Appeals 
Management Center (AMC) on December 28, 2009, and at the 
Board on January 7, 2010, the Veteran indicated that he 
wanted to discontinue his appeal regarding the issue of an 
increased rating for his back.  A VA Form 8 was filed by the 
AMC on December 31, 2009.  In light of the foregoing, the 
issue of entitlement to an increased rating for DDD of the 
lumbar spine has been withdrawn and is also no longer before 
the Board for appellate review.  

The Board notes that in its December 2007 remand, it 
instructed the RO/AMC to schedule a VA ear, nose and throat 
examination in conjunction with the reopened claim for 
service connection for residuals of a broken nose, and a VA 
pulmonary examination in conjunction with his claim for 
service connection for COPD.  Review of the claims folder 
reveals that the instructions pertaining to the ear, nose and 
throat examination were complied with, but those pertaining 
to the pulmonary examination were not.  The Board will 
discuss this more fully below.  

During the pendency of the Veteran's appeal, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the scope of a claim includes any disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); 
Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In light of 
the foregoing, the Veteran's claim for service connection for 
COPD has been recharacterized as shown on the title page.

The Board previously referred a claim to reopen entitlement 
to service connection for sleep apnea, which had been raised 
in a February 2007 VA Form 21-4138 but not adjudicated by the 
Agency of Original Jurisdiction (AOJ).  Review of the claims 
folder reveals that this issue has still not been addressed.  
Therefore, the Board does not have jurisdiction over it and 
it is again referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a 
respiratory disorder, claimed as COPD, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the AMC in Washington, DC.
FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that his residuals of a broken nose, diagnosed as a 
deviated nasal septum, were incurred in service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a broken 
nose have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009)

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

A lay witness is competent to testify as to the occurrence of 
an in-service injury or incident where such issue is factual 
in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
In some cases, lay evidence will also be competent and 
credible on the issues of diagnosis and etiology.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); see also Robinson v. Shinseki, 2009 WL 524737 (Fed. 
Cir. March 03, 2009) (non-precedential).  Specifically, lay 
evidence may be competent and sufficient to establish a 
diagnosis where (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 2009 WL 2914339 (Fed. Cir. Sept. 14, 
2009).  A layperson is competent to identify a medical 
condition where the condition may be diagnosed by its unique 
and readily identifiable features.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Additionally, where symptoms are 
capable of lay observation, a lay witness is competent to 
testify to a lack of symptoms prior to service, continuity of 
symptoms after in-service injury or disease, and receipt of 
medical treatment for such symptoms.  Layno v. Brown, 6 Vet. 
App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 
370, 374 (2002).

The Veteran seeks entitlement to service connection for 
residuals of a broken nose.  He testified that he injured his 
nose on three occasions - being hit in the face during a 
softball game, hitting his face during a fall, and during an 
altercation with a burglar - and acknowledged that he only 
received treatment following the third incident.  See August 
2006 hearing transcript. 

The Veteran's service medical records reveal that he was 
involved in an altercation with a suspected burglar in March 
1978 and assessed with head trauma.  See health record.  
While none of the service medical records relate directly to 
treatment for a broken nose, a private medical record dated 
July 1989, which falls within the Veteran's period of active 
duty, reveals that examination of the Veteran's nose showed a 
deviated nasal septum on the right side.  See record from Dr. 
Christ.

At the time of his retirement from service, the Veteran 
reported ear, nose or throat trouble.  See April 1992 report 
of medical history.  During the retirement physical, a 
notation was made regarding complaint involving his nose and 
an assessment of no mass identified was made.  See April 1992 
health record (Standard Form 600).  

The post-service medical evidence of record reveals that 
during a September 1992 VA compensation and pension (C&P) 
nose and sinus examination, the Veteran was diagnosed with a 
deviated nasal septum.  No opinion on etiology was provided.  
In light of the fact that the July 1989 in-service private 
medical record noted above established that the Veteran's 
deviated nasal septum was first noted in service rather than 
during the September 1992 VA C&P nose and sinus examination, 
the Board remanded the claim in order to schedule the Veteran 
for an appropriate medical examination to ascertain the 
etiology of his right-sided deviated nasal septum.  

The Veteran underwent a VA C&P nose, sinus, larynx and 
pharynx examination in April 2008, at which time he reported 
in-service trauma to his nose after multiple boxes fell from 
a height and struck him on the nose, after which he was not 
examined by a doctor.  The Veteran also reported playing in a 
squadron softball game years later and being struck in the 
nose with a softball, again not examined.  He reported nasal 
obstruction, one side greater than the other, but he was not 
able to recognize which side.  Physical examination revealed 
that the Veteran's septum appeared deviated to the right with 
a large right septal spur.  The Veteran was assessed with 
septal deviation with nasal obstruction.  It was the 
examiner's opinion that the septal deviation appeared likely 
caused by the accident in service.  

In a July 2008 addendum, the VA examiner who conducted the 
April 2008 nose, sinus, larynx and pharynx examination 
reported that the Veteran's claims folder had been reviewed 
in its entirety and that there were no additions to the C&P 
report.  In a February 2009 addendum, a different VA examiner 
reported that the initial examiner advised that the two in-
service injuries reported by the Veteran were never examined 
such that there would be no record in the claims folder and 
that in the July 2008 addendum, the April 2008 VA examiner 
reported reviewing the claims folder and indicating he had 
nothing further to add, which was correct because there would 
be nothing other than the Veteran's statement of his 
problems.  The examiner who provided the February 2009 
addendum report also indicated that as per the original VA 
examiner, if it is presumed the Veteran is making an accurate 
statement, it is as likely as not that he has a deviated 
nasal septum related to service.  

The Board finds that the evidence in this case supports the 
claim for service connection for residuals of a broken nose.  
As an initial matter, the Board notes that it finds that the 
Veteran is competent to report in-service trauma to his nose 
and that his assertions are credible.  See Layno, 6 Vet. App. 
at 470.  Secondly, the Veteran was found to have a deviated 
nasal septum on the right side in July 1989, during his 
period of active duty, and he was found to have a deviated 
nasal septum at the time of the September 1992 VA C&P 
examination, conducted within two months of his separation 
from service.  There is no evidence of record to suggest any 
intervening cause, and the Veteran was again found to have a 
deviated nasal septum at the time of the April 2008 VA 
examination.  In light of these findings, coupled with the 
opinion provided at the time of the April 2008 VA examination 
and reiterated in the February 2009 addendum report, and 
resolving all doubt in the Veteran's favor, the Board finds 
that a deviated nasal septum was incurred in service.  
Therefore, the claim for service connection for residuals of 
a broken nose is granted.  See 38 C.F.R. § 3.303 (2009).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  As the 
claim has been granted, the duty to notify and assist has 
been met to the extent necessary.


ORDER

Service connection for residuals of a broken nose, diagnosed 
as a deviated nasal septum, is granted.  




REMAND

Unfortunately, a remand is required in regards to the 
remaining claim.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so 
that he is afforded every possible consideration.

The claim for service connection for a respiratory disorder, 
previously styled as a claim for COPD, was remanded by the 
Board in December 2007 in order for the RO/AMC to schedule a 
VA pulmonary examination.  The Board explained that a VA 
examination was necessary to ascertain the current diagnosis 
involving the Veteran's respiratory system and to determine 
whether any current diagnosis is related to service.  The 
examiner was specifically instructed to provide an opinion as 
to the diagnosis, date of onset, and etiology of any 
pulmonary disorder found to be present; to state whether it 
is at least as likely as not that any current pulmonary 
disorder had its onset during active service or is related to 
any in-service disease or injury; and to provide a detailed 
rationale for any opinion expressed.  A remand by the Court 
or the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).

Review of the claims folder reveals that the remand 
instructions were complied with to the extent that two VA C&P 
examinations were conducted in conjunction with this claim.  
The requested opinion, however, was not provided.  In 
pertinent part, the Veteran underwent a VA C&P pulmonary 
examination in April 2008, at which time he was diagnosed 
with tuberculosis/mycobacterial disease, but no opinion on 
etiology was provided.  A subsequent VA respiratory 
examination was conducted in September 2009, at which time a 
working diagnosis of respiratory condition with productive 
cough and shortness of breath was made.  The examiner 
indicated that pulmonary function tests (PFTs) had been 
ordered and that a further opinion would be given when the 
PFTs were completed.  There is no indication that PFTs were 
conducted or that the opinion promised was provided, though 
it appears a PFT was conducted in April 2008.  The Board also 
notes that in conjunction with the request for the 
examination conducted in September 2009, it appears that the 
AMC noted that review of the PFTs and a physician's opinion 
were needed.  It is unclear why the September 2009 VA 
examination was not returned as incomplete.  

In light of the foregoing, the Board finds that this claim 
must again be remanded for an appropriate VA examination to 
determine the current diagnosis involving the Veteran's 
respiratory system and to determine whether any current 
diagnosis is related to service.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination.  The claims 
file must be made available to the 
examiner, and the examiner should review 
the claims file and indicate in the 
report that the claim file was in fact 
reviewed.  All necessary tests, to 
include pulmonary function tests if 
indicated, should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any pulmonary 
disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current pulmonary 
disorder had its clinical onset during 
active service or is related to any in-
service disease or injury.  

A detailed rationale for any opinion 
expressed should be provided.

2.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  If 
the requested report does not include an 
adequate response to the specific opinion 
requested, the report must be returned 
for corrective action.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


